Citation Nr: 0414321	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  96-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran had active duty from February 1972 to January 
1978 and from April 1986 to April 1994 that has been 
verified, and from April 1980 to April 1986 that has not been 
verified.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).

In September 1999, the Board remanded the claim for service 
connection for a bilateral knee disorder for further 
development.  The RO has taken actions in response to the 
Board's remand, and has returned the issue to the Board for 
appellate review.

An appeal for service connection for a chronic headache 
disorder was denied by the Board in a September 1999 
decision.  That issue is no longer before the Board.  Also in 
September 1999, the Board remanded the issue of service 
connection for a low back disorder, instructing the RO to 
determine whether the veteran had perfected an appeal of a 
March 1996 rating decision denying service connection.  The 
RO determined that the veteran had not perfected an appeal, 
and the RO informed the veteran of that determination.  That 
issue is not before the Board on appeal.

The veteran has relocated since his original claim, and his 
case is now being handled through the St. Petersburg, 
Florida, RO.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has recurrent bilateral knee pain, with 
diagnostic imaging evidence of mild osteoarthritic changes, 
that began during service.



CONCLUSION OF LAW

Bilateral knee disabilities, namely osteoarthritis, were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2003).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.

Service Connection for Bilateral Knee Disorder

The veteran contends that he has a history of chronic knee 
pain with intermittent exacerbations, beginning during 
service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran's service medical records reflect that he was 
seen in July 1989 for left knee pain.  On examination, the 
knee was essentially normal.  The impression was knee strain.  
The examiner prescribed pain medication.  On follow-up over 
the next three weeks, the veteran reported continuing left 
knee pain.  The examiner continued pain medication, and 
prescribed one week of limited duty.  The examiner listed 
impressions of knee strain and chondromalacia patella.

In March 1990, the veteran reported left knee pain, with a 
history of intermittent pain since 1989.  The examiner noted 
an audible click in the left knee.  The knee had a full range 
of motion.  There was mild lateral patellar tenderness.  X-
rays showed no significant abnormalities.  The veteran 
underwent physical therapy to address the left knee symptoms.  
Later in March 1990, outpatient treatment notes described him 
as having chondromalacia patella in both knees, worse in the 
left.

Outpatient treatment notes show reports of ongoing bilateral 
knee pain in July, September, and October 1990.  An October 
1990 bone scan of both knees showed bilateral patella 
activity consistent with "stress changes."  In February 
1991, the veteran reported ongoing chronic left knee pain.  
With regard to his physical training requirements, he was 
exempted from running.  In July 1991, he reported ongoing 
knee pain.

In January 1992, the veteran reported an exacerbation of left 
knee pain after twisting the knee while walking.  The 
examiner noted crepitus and slight tenderness, but found no 
swelling or instability.  The examiner's impression was left 
knee strain.

In a June 1993 medical history, the veteran reported a 
history of problems, including arthritic changes, in both 
knees, worse in the left.  On the report of a June 1993 
retirement examination, all areas, including the lower 
extremities, were checked as normal.

In May 1994, the veteran filed a claim for VA compensation 
for several disorders, including disorders in both knees.  

On VA examination in July 1994, the veteran reported a 
history of intermittent left knee pain since 1987, and not 
much trouble with the right knee.  Examination revealed no 
swelling or tenderness in either knee.  The veteran's gait 
was normal and both knees had full ranges of motion.  The 
impression was bilateral knee pains of unknown etiology.

On VA examination in August 1997, the veteran reported 
intermittent bilateral knee pain.  Both knee had full ranges 
of motion, but had pressure and crepitus.  The left patella 
had slight tenderness.  There was no effusion and no sign of 
instability.  Knee x-rays showed mild bilateral medial 
compartment narrowing consistent with early osteoarthritis, 
and bilateral ossification of the quadriceps tendon at the 
site of the insertion into the patella.

Analysis

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The veteran's service medical records document bilateral knee 
disability.  The 1997 VA examination documents current 
bilateral knee disability.  The record also documents a 
continuity of knee symptomatology since service.  The medical 
records do not provide a clear, consistent diagnosis with 
respect to the knees, but diagnostic imaging showed some 
abnormalities both during and after service.  

While the initial VA examination did not document a bilateral 
knee disability, it is noteworthy that no diagnostic studies 
were apparently undertaken.  When such studies were initially 
undertaken in 1997, bilateral knee arthritis was identified.  

Arthritis is a chronic disease.  38 C.F.R. §§ 3.307, 3.309 
(2003).  When a chronic disease is identified in service, 
findings of the same disease after service, no matter how 
remote from service, will be service connected.  38 C.F.R. 
§ 3.303(b) (2003).  The finding of "stress changes" on the 
bone scan in service, the veteran's ongoing complaints, and 
the post-service findings of arthritic changes, suggest that 
there were "a combination of manifestations sufficient to 
identify the disease entity" to permit the conclusion that 
the current arthritis had its onset in service.  Id.

Giving the benefit of the doubt to the claimant, as required 
by 38 U.S.C.A. § 5107, the Board grants service connection 
for bilateral knee disabilities, namely osteoarthritis.


ORDER

Entitlement to service connection for bilateral knee 
disorders, namely osteoarthritis, is granted.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



